Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2019 has been entered.
                                         
                                            Response to Arguments 
Applicant's arguments, filed on 11/15/2021 with respect to claim 1 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 1. See the rejection below of claim 1 for relevant citations found in Imamura disclosing the newly added limitations.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takao Hiroyuki (JP. 2015-104447; given by the applicant; hereinafter as Takao) in view of Shioda(US. Pub. No. 2015/0085081 A1) and further in view of Imamura  Tomohisa (US 2009/0306514 A1).

Regarding claim 1, Takao  teaches a medical observation system([para 0006]- position of a surgical instrument was displayed in the 3D scenography , the an imaging device configured to capture an observation target to obtain a   right eye medical image and a  left eye medical image([para 0005]-a microscope image acquired  by microscope image acquiring means to a 3D scenography which will have a left and right eye images); and circuitry configured to: acquire positions of at least two points in the observation target, the positions being determined based on predetermined operation on the observation target([para 005]- a microscope image acquired  by microscope image acquiring means to a 3D scenography which will have a left and right eye images and a position of a surgical instrument specified by a surgical instrument position; see also [in Fig. 5]- position of the surgical instrument in the microscope image surface; [see in Fig. 3 and para 0025-0026 and 0030]), 
However, Takao does not explicitly disclose cause the   right eye medical image, the   left eye medical image, and an annotation image, to be displayed on a display screen of a display device, the annotation image indicating a distance between two points at the acquired positions.
In an analogous art, Shioda teaches cause the   right eye medical image, the   left eye medical image, and an annotation image, to be displayed on a display screen of a display device, the annotation image indicating a distance between two points at the acquired positions, a length of at least a part of the lesion ([para 0033]- imaging signal obtained by the right-eye imaging system of the imaging unit 101 is processed by the right-eye imaging signal processing unit 1021R. An imaging signal obtained by the left-eye imaging system of the imaging unit 101 is processed by the left-
However, the combination of Takao and Shioda don’t explicitly disclose the distance being a length of at least a part of the lesion, wherein the annotation image includes a numerical value corresponding to the distance between two points at the acquired positions.
In an analogous art, Imamura teaches the distance being a length of at least a part of the lesion, wherein the annotation image includes a numerical value corresponding to the distance between two points at the acquired positions([see in Fig. 5]- obtaining the distance between two points, the measuring part 10 receives, from the display controller 8, coordinate information representing the position on the real space of the first major marker 111 and coordinate information representing the position of the first minor marker 112, and obtains the distance between the first major marker 111 and the first minor marker 112. For example, the measuring part 10 obtains the 

Regarding claim 2, Shioda teaches wherein the circuitry is further configured to cause the annotation image to be displayed superimposed on one or both of the   right 
Regarding claim 3, Shioda teaches wherein when plural pairs of the positions of two points are acquired, the circuitry causes the annotation images to be displayed on the display screen, the annotation images corresponding respectively to the distances between two points([see in Fig. 7-8 and para 0044]- the movement of the virtual arrow image per unit time is faster in the depth direction, so that the observer cannot perform fine pointing at the image position where depth changes. To perform fine pointing even at the image position where depth changes, it is necessary to move the virtual arrow image 40 as shown in FIG. 8. The distance between two points in the slope in FIG. 8).
Regarding claim 4, Shioda teaches wherein the circuitry is further configured to acquire the positions by detecting an object corresponding to the predetermined operation, from one or both of the   right eye medical image and the   left eye medical image([see in Fig. 4; para 0042]-operation unit the change amount of the display position of the virtual arrow image 40 is linear relative to the operation amount of the operation unit 104 or the operation unit 203. The pixel-by-pixel distance Lis known. Therefore, a display position (X, Y, Z) in the three-dimensional image of the virtual arrow image 40 is determined so that a change amount).
 arrow image 40 moves on the three-dimensional image display 103 at intervals indicated by the arrows A in FIG. 7. As obvious from FIG. 7, the movement of the virtual arrow image per unit time is faster in the depth direction, so that the observer cannot perform fine pointing at the image position where depth changes. To perform fine pointing even at the image position where depth changes, it is necessary to move the virtual arrow image 40 as shown in FIG. 8).
Regarding claim 6, Shioda teaches wherein the circuitry is further configured to change the display of the annotation image correspondingly to a change in one or both of position and posture of the imaging device([para 0005]- an index superimposing unit configured to calculate a display position of the annotation image for the three-dimensional image on the basis of the depth position calculated by the calculating unit and the two-dimensional position information issued by the instruction unit, and to superimpose the annotation image on each of the left image and the right image on the basis of the display position; and a display configured to display the left image and the right image superimposed the annotation image so that the observation of the three-dimensional image is able to be performed; examiner considers that as posture).
Regarding claim 7, Shioda teaches wherein the circuitry is configured to cause an image to be displayed on the display screen of the display device or a display screen of another display device, the image representing a medical tool corresponding to the distance between two points([see in Fig. 8]- arrow image 40 moves on the three-
Regarding claim 8, Shioda teaches wherein the circuitry is further configured to calculate the distance between two points, and the circuitry causes the annotation image to be displayed, the annotation image indicating the calculated distance([para 0033]- imaging signal obtained by the right-eye imaging system of the imaging unit 101 is processed by the right-eye imaging signal processing unit 1021R. An imaging signal obtained by the left-eye imaging system of the imaging unit 101 is processed by the left-eye imaging signal processing unit 1021L [ see in Fig. 8]-discloses perform fine pointing even at the image position where depth changes, it is necessary to move the virtual arrow image 40 as shown in FIG. 8. The distance between two points in the slope in fig. 8; also in fig 8 discloses operation amount of the operation unit 104 or the operation unit 203 are matched to the displacement amount of the virtual arrow image 40 in the three-dimensional image as described above, so that it is possible to smoothly provide an annotation to a desired position in the three-dimensional image).
Regarding claim 10, Shioda teaches wherein the imaging device is inserted into a body of a patient, and captures an image of the interior of the body, the interior being the observation target([para 0010]- there have been known microscopes and 
Regarding claim 11, Shioda teaches wherein the annotation image includes a numerical value corresponding to the distance between two points at the acquired positions([see in Fig. 7-8 and para 0038-339]- To perform fine pointing even at the image position where depth changes, it is necessary to move the virtual arrow image 40 as shown in FIG. 8. The distance between two points in the slope in FIG. 8 is represented by the following expression: -/( (Xl -X2)2+(Yl -Y.2)2+(Zl -Z2)2 )).
Regarding claim 12, Shioda teaches wherein the circuitry is further configured to display images of tools to be used based on the distance between two points at the acquired positions([see in Fig. 2, para 0005;0024;0037-0038]- When the specimen 30 is imaged by the use of the binocular imaging systems, light from a certain part of the specimen 30 enters a pixel located x1 apart from the reference position in the right-eye image pickup device 1012R, while the light enters a pixel located x2 apart from the reference position in the left-eye  image pickup device 1012L).
Regarding claim 13, Shioda teaches wherein the acquired positions are not spaced from one another by a predetermined amount([para 0024]- calculating unit 1022 calculates a region of a three-dimensional reproduction space of the three-dimensional image display 103 in which the three-dimensional image of the specimen is reproduced during three-dimensional display by the three-dimensional image display 103. This calculation corresponds to the measurement of the distance between the imaging unit 101 and each part of the specimen 30).
 To perform fine pointing even at the image position where depth changes, it is necessary to move the virtual arrow image 40 as shown in FIG. 8. The distance between two points in the slope in FIG. 8 is represented by the following expression: -/( (Xl -X2)2+(Yl -Y.2)2+(Zl -Z2)2 )).
	Regarding claim 15, Imamura teaches wherein the length of the lesion is a length of the lesion in a field of view of the observation target ([see in Fig. 5, 12]- a harmonic image shows a site in which microbubbles of the contrast agent are injected is enhanced. On the other hand, a body tissue image shows the morphology of each site, the morphology of a lesion site such as tumor, or the like).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takao in view of Shioda and Imamura as applied to claim 1 above and further in view of YAMAOKA et al. (US. Pub. No. 2016/0165222 A1)
Regarding claim 9, the combination of Takao, Shioda and Imamura don’t explicitly disclose an arm formed of plural links connected to one another via joints, wherein the imaging device is supported by the arm.
In an analogous art, YAMAOKA teaches an arm formed of plural links connected to one another via joints, wherein the imaging device is supported by the arm([see in Fig. 1]-an arm 512 where imaging device 515 supported by the arm). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

    PNG
    media_image1.png
    889
    1267
    media_image1.png
    Greyscale

                                                             Fig. 1
	








Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Borsdorf et al., US 2015/0030229 A1, discloses a method for improved estimation of the three-dimensional movement of a target area during capture of two-dimensional projection images.
2.	Kitamura , US 2013/0009958 A1, discloses method for generating a projection image by projecting a three-dimensional tubular anatomical structure in three-dimensional data onto a two-dimensional plane.
3.	TANAKA et al., US.  2009/0073257 A1, discloses a medical image processing.
4.	INOUE et al., US. 2009/0003671 A1, discloses a medical image processing method that are capable of detecting a tuberal shape in a three-dimensional model of a living tissue in a body cavity.
5.	Endo et al. US. 2014/0037177 A1, disclose an information processing apparatus for  efficiently searching for corresponding regions of a region of interest in  images having different imaging conditions such as modalities.


	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487